t c summary opinion united_states tax_court dona de primavera jackson and joseph dwight jackson petitioners v commissioner of internal revenue respondent docket no 25730-14s filed date dona de primavera jackson and joseph dwight jackson pro sese peter t mccary for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the deficiency is attributable solely to petitioners’ failure to report nonemployee compensation of dollar_figure that mr jackson received from john downs southern cattle co scc in petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in florida petitioners concede that mr jackson’s nonemployee compensation is properly includable in taxable_income they maintain however that they are entitled to deductions for business_expenses related to a small-engine repair business and mr jackson’s work as an independent_contractor background some of the facts have been stipulated and are so found the stipulation of facts the first supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference continued revenue code as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar i mr jackson’s employment and business activities in mr jackson worked as a mechanic for several employers including landress auto january to march and scc august to december from march to date mr jackson operated a small-engine repair business a small-engine repair business in early mr jackson decided to open a small-engine repair business and to that end he constructed a small workshop on his father’s property mr jackson testified that the business generated gross_receipts in cash of approximately dollar_figure b scc scc operates an big_number acre farm during august through date mr jackson worked at scc as an independent_contractor for the remainder of the year scc treated mr jackson as an employee mr jackson normally worked to hours a day repairing trucks tractors water lines and other equipment at various locations on scc’s property petitioners produced an undated letter signed by lamont ennis scc’s general manager which states that scc’s contract laborers were not reimbursed for work tools or supplies as an scc employee however mr jackson was provided a vehicle and fuel to transport himself around the farm property and a cellular phone to stay in contact with scc’s managers c business_expense sec_1 small-engine repair business mr jackson testified that he purchased some building materials from a friend in the home construction business to construct the workshop on his father’s property but he had no receipts and could not recall how much he had paid for the materials mrs jackson created business cards and flyers to assist mr jackson in promoting the business both petitioners used their personal vehicles and cellular phones in connection with the small-engine repair business scc mr jackson routinely used his personal cellular phone to communicate with scc’s managers and his own vehicle a mazda mpv to move around the farm property while working as an independent_contractor for scc mr jackson testified that he rarely used his cellular phone for personal calls and he estimated that approximately of his cellular phone use was attributable to his work for scc he testified that he may have purchased some tools to perform repair work for scc business records petitioners produced bank records showing that they paid dollar_figure for gasoline in petitioners did not maintain logs or similar records to show the number of miles that they drove their vehicles in connection with the small-engine repair business mr jackson did not keep records of the miles that he drove his vehicle while working as an independent_contractor for scc petitioners paid approximately dollar_figure per month in for two pay-as-you- go cellular service plans they also paid dollar_figure and dollar_figure for automobile insurance for the mazda mpv and a ford f-150 truck driven primarily by mrs jackson respectively for the one-year period beginning date petitioners were unable to provide any records or receipts for purchases of tools or supplies related to mr jackson’s work for scc ii petitioners’ joint tax_return petitioners filed a timely joint federal_income_tax return for they claimed two dependency_exemption deductions and a standard_deduction of dollar_figure they did not file a schedule c profit or loss from business with their tax_return as previously mentioned petitioners concede that they neglected to report nonemployee compensation that mr jackson received from scc mr jackson admitted at trial that petitioners had unreported gross_receipts of dollar_figure from the small-engine repair business iii trial and posttrial developments although petitioners appeared at trial and testified they came to court with very few documents or records to substantiate any expenses related to mr jackson’s small-engine repair business or his work as an independent_contractor for scc at the conclusion of the trial the court left the evidentiary record open for a brief period to permit the parties to stipulate to the extent possible additional documents or records that would tend to substantiate mr jackson’s business_expenses the parties subsequently filed with the court a first supplemental stipulation of facts and the court closed the evidentiary record discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioners do not contend that the burden_of_proof should be shifted to respondent pursuant to sec_7491 and there is no justification on this record for continued deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the continued doing so court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir the term listed_property includes inter alia passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence the court may not apply the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date for taxable years beginning after date cellular phones are no longer included in the definition of listed_property in sec_280f which was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite as a result of this change cellular phones are no longer subject_to the strict substantiation requirements of sec_274 i small-engine repair business petitioners contend that they are entitled to deductions for various expenses related to this business including construction costs vehicle expenses and cellular phone charges mr jackson testified that he constructed a small building on his father’s property and that he purchased some building materials from a friend for the project petitioners were unable to offer any receipts or other records that would show the amount if any that they paid in connection with the construction of the building sec_263 provides in relevant part that as a general_rule no deduction shall be allowed for any amount_paid out for new buildings in any event in the absence of any evidence that would permit the court to conclude that a deductible expense was paid_or_incurred we are obliged to deny a deduction for this item petitioners provided evidence of the amounts they paid for gasoline and automobile insurance in although we do not doubt that petitioners used their vehicles in the small-engine repair business they failed to maintain a mileage log or a similar record that would reflect the number of miles they drove for business purposes as opposed to personal travel under the circumstances petitioners have failed to satisfy the strict substantiation requirements of sec_274 and therefore they are not entitled to a deduction for vehicle expenses petitioners testified credibly that they used their personal cellular phones extensively in connection with the small-engine repair business considering that petitioners conducted the business for approximately six months we conclude that they are entitled to a deduction of dollar_figure approximately of their combined cellular phone charges for the period ii independent_contractor expenses petitioners contend that they are entitled to deductions for expenses attributable to mr jackson’s work as an independent_contractor for scc including the cost of tools vehicle expenses and cellular phone charges mr jackson testified that he may have purchased tools used to perform repair work for scc the record includes an undated letter signed by scc’s general manager which states that scc’s contract laborers were not reimbursed for work tools or supplies unfortunately petitioners were unable to offer any receipts or other records that would show the amount if any that mr jackson paid for tools or supplies because there is no evidence that would permit the court to conclude that a deductible expense was paid_or_incurred we are unable to apply the cohan_rule to estimate the amount of a deduction for tools or supplies as was the case with the small-engine repair business petitioners provided evidence of the amounts they paid for gasoline and automobile insurance in again however mr jackson failed to maintain a mileage log or a similar record that would reflect the number of miles that he drove in connection with his work for scc under the circumstances petitioners have failed to satisfy the strict substantiation requirements of sec_274 and therefore they are not entitled to a deduction for vehicle expenses mr jackson testified credibly that he used his cellular phone primarily for business purposes while working as an independent_contractor for scc on this record we conclude that mr jackson may deduct dollar_figure or of his share of monthly cellular phone expenses for the period that he worked as an independent_contractor to reflect the foregoing decision will be entered under rule
